     Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 1 of 27




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK                                     12/14/2020

SPECTRUM DYNAMICS MEDICAL        )
LIMITED,                         )
                                 )
               Plaintiff,        )
                                 )
       v.                        )                   C.A. No. 18-CV-11386 (VSB)
                                 )
GENERAL ELECTRIC COMPANY et al., )
                                 )                          [Proposed]
                                 )                          STIPULATED
                                 )                          CONFIDENTIALITY AND
                                 )                          PROTECTIVE ORDER
               Defendants.       )



       THIS MATTER came before the Court on the Parties’ stipulation and joint request for entry

of this Stipulated Confidentiality and Protective Order (this “Order”). Accordingly, it is ORDERED:

                                       DEFINITIONS

       1.      Challenging Party: a Party or Non-Party that challenges the designation of

Protected Information under this Order.

       2.      “CONFIDENTIAL” Information or Items: information (regardless of how it is

generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

of Civil Procedure 26(c)(1)(G).

       3.      Counsel (without qualifier): Outside Counsel of Record, Non-Party Outside

Counsel and In-House Counsel (as well as their respective support staff).

       4.      Days: Unless expressly stated otherwise, any reference to “days” in this Order shall

mean calendar days.

       5.      Designating Party: a Party or Non-Party that designates information or items that

it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY


                                                1
     Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 2 of 27




CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

       6.      Disclosure or Discovery Material: all items or information, regardless of the

medium or manner in which they are generated, stored, or maintained (including, among other

things, testimony, transcripts, exhibits and tangible things), that are produced, adduced,

disclosed and/or generated in connection with disclosures or responses to discovery as well as

otherwise disclosed during the course of this action.

       7.      Expert: a person with specialized knowledge or experience in a matter pertinent

to the action who (i) has been retained by a Party or its Counsel to serve as an expert witness or

as a consultant in this action, (ii) is not a past or current employee or outside contractor of a

Party or a current employee or outside contractor of a Party’s current competitor in the field of

nuclear medicine, and (iii) at the time of retention, is not anticipated to become an employee or

outside contractor of a Party or of a Party’s competitor in the field of nuclear medicine.

       8.      Legal Consultant: a person with specialized knowledge or experience in a matter

pertinent to the action who (i) has been retained by a Party or its Counsel to serve as a consultant

in this action to provide legal advice, (ii) is not a current employee of a Party or a current

employee of a Party’s current competitor in the field of nuclear medicine, and (iii) at the time of

retention, is not anticipated to become an employee of a Party or of a Party’s competitor in the

field of nuclear medicine. The protections of attorney/client privilege, work product exemption

and all other applicable immunities under U.S. law shall apply to communications with such

Legal Consultant as if such Legal Consultant was a U.S. attorney practicing in the U.S.

       9.      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

Items: highly sensitive “CONFIDENTIAL” Information or Items, disclosure of which to another

Party or Non-Party would create a substantial risk of serious harm that could not be avoided by



                                                 2
     Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 3 of 27




less restrictive means, including but not limited to any form of trade secret or other confidential

research, development, financial or commercial information within the meaning of Federal Rule

of Civil Procedure 26(c)(1)(G).

       10.     In-House Counsel: attorneys or non-attorney individuals who are employees of a

Party to this action who provide legal or strategic advice to such Party relating to the action. In-

House Counsel does not include Outside Counsel of Record, Non-Party Outside Counsel or any

other outside counsel.

       11.     Non-Party: any natural person, partnership, corporation, association, or other

legal entity not named as a Party to this action.

       12.     Outside Counsel of Record: attorneys who are not employees of a Party to this

action but are retained to represent or advise a Party to this action and have appeared in this

action on behalf of that Party or are affiliated with a law firm which has appeared on behalf of

that Party. Outside Counsel to a Non-Party providing Disclosure or Discovery Material are

referred to as “Non-Party Outside Counsel.”

       13.     Party: any named party to this action, including all of its current officers, directors

and employees, as well as Legal Consultant, In-House Counsel, and Outside Counsel of Record

(and their support staffs).

       14.     Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this action.

       15.     Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating, transcribing, preparing exhibits or demonstrations,

and organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.



                                                    3
     Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 4 of 27




         16.   Protected Information: any Disclosure or Discovery Material that is designated as

either “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY.”

         17.   Receiving Party: a Party that receives Disclosure or Discovery Material from a

Producing Party.

                   DESIGNATION OF PROTECTED INFORMATION

         18.   Designation. Disclosure or Discovery Material claimed to be or to contain

CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information

shall be so designated by the Producing Party by placing or affixing the words “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” on the document or tangible

thing or if produced electronically, on the CD-ROM, computer disk, magnetic tape, or

otherwise, by marking the media used in delivering the electronic data to the Receiving Party.

Documents and things produced with a Bates number electronically shall indicate Protected

Information by placing or affixing a brand containing the words “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in addition to the Bates number. Applying

the designation “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” to a document or tangible thing does not mean that such document or tangible thing has

any status or protection by statute or otherwise except to the extent and for the purposes of this

Order.

         19.   Designation of Depositions. With respect to any depositions that involve a

disclosure of CONFIDENTIAL and/or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY Information of a Party, such Party shall have until thirty (30) days after receipt of the

deposition transcript and/or corresponding video within which to inform all other Parties that



                                                4
      Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 5 of 27




portions of the transcript are to be designated CONFIDENTIAL and/or HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY, which period may be extended by agreement

of the Parties.

        No such deposition transcript and/or video shall be disclosed to any individual other than

the individuals described in Paragraph 28 below and the deponent during these thirty (30) days,

and no individual attending such a deposition shall disclose the contents of the deposition to any

individual other than those described in Paragraph 28 below during said thirty (30) days. Upon

being informed that certain portions of a deposition transcript are to be designated as

CONFIDENTIAL and/or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY, all

Parties shall immediately cause each copy of the transcript in its custody or control to be

appropriately marked and limit disclosure of that transcript in accordance with Paragraphs 28 and

29.

        20.       Inadvertent Production.

                  a.     An inadvertent failure to designate Disclosure or Discovery Material as

Protected Information and/or timely serve a Notice of Designation of deposition testimony does

not, standing alone, waive the right to so designate such Disclosure or Discovery Material

subject to the following. If a Producing Party designates Disclosure or Discovery Material

as Protected Information after production of such Material and/or serves a Notice of Designation

of deposition testimony after the thirty (30) day period, the Receiving Party, on notification of

such designation, must make reasonable effort to ensure that the Disclosure or Discovery

Material is treated in accordance with the appropriate confidentiality provisions of this Order.

No Receiving Party shall be found to have violated this Order for failing to maintain the

confidentiality of any Disclosure or Discovery Material during a time when such Disclosure or



                                                 5
     Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 6 of 27




Discovery Material has not been designated Protected Information, even where the failure to so

designate was inadvertent and where the Disclosure or Discovery Material is subsequently

designated Protected Information.

              b.      If any Disclosure or Discovery Material is inadvertently produced by any

Producing Party and is subject to a claim of privilege or of protection from production (as

attorney-client communication, attorney work product, trial preparation materials, or any other

claim of privilege, protection, or immunity), the Producing Party making the claim may notify

the Receiving Party of such claim in writing. The written notice shall identify the protected

Disclosure or Discovery Material that was inadvertently produced, the nature and basis of the

claim of privilege or of protection from production, and the date(s) the Disclosure or Discovery

Material was inadvertently produced. If the Producing Party claims that only a portion of the

Disclosure or Discovery Material is privileged or protected from production, the Producing Party

shall also provide a new copy of the Disclosure or Discovery Material with the allegedly

privileged or protected portions redacted or removed. After being notified of such inadvertent

production, the Receiving Party shall promptly return, or certify the destruction of, such

Disclosure or Discovery Material to the Producing Party within ten (10) business days, unless

the Receiving Party challenges the privileged or protected nature of the Discovery Material, in

which case the Receiving Party shall move the Court within five (5) additional business days

for a determination as to the privileged or protected nature of the inadvertently produced

materials. If the Receiving Party does not bring such challenge within fifteen (15) business

days following receipt of notice of such inadvertent production, any challenge to the

privileged or protected nature of the Disclosure or Discovery Material shall be deemed

waived. Moreover, while there is a dispute between the Parties as to the privileged or protected



                                               6
     Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 7 of 27




nature of such Disclosure or Discovery Material, the Receiving Party shall not use or divulge the

contents of such Disclosure or Discovery Material except to the Court under seal. If the

Receiving Party has provided such Disclosure or Discovery Material to another person before

receiving a written notice of the inadvertent production and request for the return thereof, the

Receiving Party must take reasonable steps to retrieve the Disclosure or Discovery Material, and,

if requested by the Producing Party, the Receiving Party must identify such person and efforts

made in accordance herewith. The inadvertent production of any Disclosure or Discovery

Material shall not constitute a waiver of any applicable privilege or protection, provided that the

Producing Party asserting the claim or privilege or protection shall have the burden of proving

the inadvertence of the production of the Disclosure or Discovery Material, as well as all other

elements required to establish its claim of privilege or protection. Nothing in this Paragraph 20

shall be construed to enlarge the attorney-client privilege, work product protection doctrine or

any other protection or immunity, and the Parties remain free to challenge the propriety of any

such claimed privilege or protection.

       21.       Non-Party Materials.   Any Non-Party from whom Disclosure or Discovery

Material is sought in connection with this action shall be provided with a copy of this Order and

may elect to be covered by this Order and designate Disclosure or Discovery Materials as

Protected Information hereunder, but only after such Non-Party has completed the Attachment

A, Acknowledgement, hereto. Thereafter, Disclosure or Discovery Material produced or

disclosed by the Non-Party will be:

                 a.    Treated as HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

Information for a period of twenty-one (21) days from the receipt by all Parties of the production

or disclosure.



                                                7
     Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 8 of 27




       b.      At any time on or before the 21st day after receipt of such Non-Party production, the

Producing Party or any Party to this action may specifically designate materials produced or

disclosed by the Non-Party as appropriate pursuant to this Order by serving a Notice of

Designation to all Parties identifying the specific portions of the Disclosure or Discovery Material

that are designated Protected Information and must include a copy of such designated Disclosure

or Discovery Materials, properly marked as Protected Information. Thereafter, only those

portions of the Disclosure or Discovery Materials identified in a timely Notice of Designation

shall be protected under this Order.

       22.     Modification of Designation. A Designating Party may modify or eliminate a

designation of Protected Information at any time, as explained below, provided that the Parties or

Non-Party must negotiate in good faith regarding any disputes over designation of Protected

Information before presenting the dispute to the Court.

       23.     Information Subject to this Order. The protections conferred by this Order cover not

only Disclosures or Discovery Material that is designated as Protected Information, but also (i) any

information copied or extracted from such Material; (ii) all copies, excerpts, summaries, or

compilations of such Material; and (iii) any testimony, conversations, or presentations by Parties

or their Counsel that reveal such Material.

       24.     Information That Is Not Protected. This Order has no effect upon, and shall not

apply to, a Party’s use or disclosure of its own Protected Information for any purpose. Disclosure

or Discovery Material shall not constitute Protected Information and shall not be designated as such

if at the time of the production or disclosure, such information is (i) in the public domain through

no fault of the Receiving Party; or (ii) is not subject to claims of confidentiality, including the

asserted trade secrets in this action.



                                                 8
      Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 9 of 27




       CHALLENGES TO DESIGNATION OF PROTECTED INFORMATION

       25.     The designation of any Disclosure or Discovery Material as Protected Information is

subject to challenge by any Party.

       26.     A Party shall not be obligated to challenge the propriety of any designation of

Disclosure or Discovery Material at the time the designation is made, and a failure to do so shall

not preclude a subsequent challenge thereto. Moreover, failure to challenge the designation of

any    Disclosure   or     Discovery   Material       as   “CONFIDENTIAL”         or   “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall not in any way constitute an

admission that such Disclosure or Discovery Material contains any competitively sensitive

information, trade secret information, or other protectable material.

        27.   The following procedure shall apply to challenges to the Designation of any

Disclosure or Discovery Material as Protected Information:

               a.        Meet and Confer. A Party challenging the designation of Protected

Information must do so in good faith and must confer directly with the Producing Party or, if

represented, Counsel for the Producing Party.          The process shall be commenced by the

Challenging Party providing written notice to the Producing Party of the challenge and

identifying the basis for such challenge to the designation. The Parties shall then meet and confer

no later than five (5) business days after receipt of the Challenging Party’s written notice.

               b.        Judicial Intervention. If no resolution is reached during the meet and

confer process, a Challenging Party may file and serve a motion that identifies the challenged

Protected Information and sets forth in detail the basis for the challenge. Each such motion

must be made within five (5) business days after the meet and confer of subsection 27(a)

above and accompanied by a certification affirming that the movant has complied with the meet



                                                  9
     Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 10 of 27




and confer requirements. If the Challenging Party does not timely file such motion, the

challenge is deemed waived. The burden of persuasion in any such challenge shall be on the

Designating Party. Until the Court rules on the challenge, all Parties shall continue to treat the

Disclosure or Discovery Material as Protected Information as designated under this Order.

                          ACCESS TO PROTECTED INFORMATION

         28.       Access to HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

Information.       Except as otherwise expressly provided herein or ordered by the Court, the

Receiving Party shall not, directly or indirectly, in whole or in part, reveal, disclose, or make

available for inspection or copying any HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY Information to any person, except the following:

                   a.    to Outside Counsel of Record including such Counsel’s partners, associates,

authorized secretarial, paralegal, clerical, and legal assistant staff whose duties require access to

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information in representation of the

Party in this action;

                   b.    t o t he Court and it s per so nnel;

                   c.    to court reporters and recorders employed by any Party to transcribe or

record a deposition in this action;

                   d.    to   o ne    (1)   Legal    Co nsult ant   designat ed      by   S pect ru m

[ __ _ __ __ ] and o ne (1) Legal Co nsult ant designat ed co llect ive ly by Defend ant s

[ __ _ __ __ ] ;

                   e.    to Experts, including such Expert’s associates and staff whose duties require

access to HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information for the Expert

to perform their duties in this action, who are under a duty of confidentiality no less strict than set



                                                    10
    Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 11 of 27




forth in this Order;

               f.      Professional Vendors;

               g.      to any person whose name appears as an author or recipient of such

Protected Information;

               h.      to any witness whose deposition testimony is taken in this action and who

is a present employee of the Producing Party, provided that witnesses shall not retain a copy of the

documents containing Protected Information, except witnesses may receive a copy of all exhibits

marked at their depositions in connection with review of the transcript(s); and,

               i.      to other persons only by written consent of the Producing Party or upon

order of the Court and who have signed the Attachment A, Acknowledgement, hereto. No person

entitled to receive HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information shall

in fact receive such information unless the Receiving Party has reason to believe that he or she has

an actual need to know that information, or use the Disclosure or Discovery Material, for purposes

of the conduct of this action.

       29.      Access to CONFIDENTIAL Information or Items. Except as otherwise expressly

provided herein or ordered by the Court, the Receiving Party shall not directly or indirectly, in

whole or in part, reveal, disclose, or make available for inspection or copying any

CONFIDENTIAL Information or Items to any person, except the following:

               a.      to those entities entitled to access HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY Information in accordance with Paragraph 28 above; and

               b.      the Receiving Party and Counsel, including In-House Counsel, employees

of such Counsel assigned to and necessary to assist in the litigation.

       Prior to disclosing or displaying CONFIDENTIAL Information to any person, counsel must



                                                 11
    Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 12 of 27




(i) inform the person of the confidential nature of the information or documents, (ii) inform the

person that this Court has enjoined the use of the information or documents by him/her for any

purpose other than this litigation and has enjoined the disclosure of the information or documents

to any other person, and (iii) require each such person to execute Attachment A, Acknowledgement,

hereto agreeing to be bound by this Order.

       30.     Prosecution Bar. Absent written consent from the Producing Party, any individual

who receives access to HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY Information

or Items shall not be involved in the drafting or prosecution of patents or patent applications

claiming any technology used or which can be used in connection with a SPECT system, before

any foreign or domestic agency, including the United States Patent and Trademark Office (“the

Patent Office”). For purposes of this paragraph, “prosecution” includes directly or indirectly

drafting, amending, advising, or otherwise affecting the scope or maintenance of patent claims or

patent application claims. To avoid any doubt, “prosecution” as used in this paragraph does not

include representing a Party challenging a patent before a domestic or foreign agency (including,

but not limited to, a reissue protest, ex parte reexamination or inter partes review). This

Prosecution Bar shall begin when access to Protected Information is first received by the affected

individual and shall end one (1) year after the conclusion of this action, including any appeals.

Nothing in this Order shall prejudice a Party’s right to relief for the improper prosecution of patents

by any individual having access to Protected Information.

       31.     Agreement of Confidentiality.           Procedures for Approving or Objecting to

Disclosure of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” Information or Items to Experts.

               a.      Unless otherwise ordered by the Court or agreed to in writing by the



                                                  12
    Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 13 of 27




Producing Party, a Party that seeks to disclose to an Expert any information or item that has been

designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

first must make a written request to the Producing Party that (i) sets forth the full name of the

Expert as well as the city and state of his or her primary residence, (ii) attaches a copy the Expert’s

current resume or curriculum vitae, (iii) identifies the Expert’s past and current employer(s), (iv)

identifies each person or entity from whom the Expert has received compensation or funding for

work in his or her areas of expertise or to whom the expert has provided professional services,

including in connection with any litigation, at any time during the preceding five (5) years, and (v)

identifies (by name and number of the case, filing date, and location of court) any litigation in

connection with which the Expert has offered expert testimony, including through a declaration,

report, or testimony at a deposition or trial, during the preceding five (5) years. Such Expert shall

also execute the Attachment A, Acknowledgement, attached hereto.

               b.      A Receiving Party that makes a request and provides the information and

executed Attachment A, Acknowledgement, specified in the preceding respective Paragraph 31(a)

may disclose Protected Material to the identified Expert unless, within fourteen (14) days of

delivering the request, the Party receives a written objection from the Producing Party. No

Protected Information shall be provided to such Expert before expiration of the fourteen (14) day

period; any such objection to an Expert must set forth in detail the grounds on which it is based.

               c.      A Receiving Party that receives a timely written objection must meet and

confer with the Producing Party to try to resolve the matter by agreement within seven (7) days of

the written objection. If no agreement is reached, the Party seeking to make the disclosure to the

Expert may file a motion seeking permission from the Court to do so. Any such motion must

describe the circumstances with specificity, set forth in detail the reasons why the disclosure to the



                                                  13
    Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 14 of 27




Expert is reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest

any additional means that could be used to reduce that risk. In addition, any such motion must be

accompanied by a certification describing the Parties’ efforts to resolve the matter by agreement

(i.e., the extent and the content of the meet and confer discussions) and setting forth the reasons

advanced by the Producing Party for its refusal to approve the disclosure.

       32.     In any proceeding described above in Paragraph 31, the Producing Party opposing

disclosure to an Expert shall bear the burden of proving that the risk of harm that the disclosure

would entail (under the safeguards proposed) outweighs the Receiving Party’s need to disclose the

Protected Information to such Expert.

       33.     Any vendor providing a Party with on-going access to electronic copies of

Protected Information shall provide limited and secure access to the information (such as

information stored on a computer) and the vendor will guarantee to provide access (e.g., through

access codes or passwords) only to people who are entitled to access it under this Protective Order

(including people retained or employed by the vendor entitled to such access).

       34.     Originals of Acknowledgements. Outside Counsel of Record shall maintain the

originals of the Attachment A, Acknowledgement, executed by persons acknowledging their

obligations under this Order for a period of three (3) years after the termination of the action.

                          USE OF PROTECTED INFORMATION

       35.     Use in this Action Only. Protected Information may be used only in connection

with this action and any appeal thereof, and specifically shall not be used or referred to, directly

or indirectly, (a) for any research, development, manufacture, patent prosecution, financial,

commercial, marketing, regulatory, business, or other competitive purpose (except for settlement

of the above-captioned case), (b) for publicity, (c) in any advertising, (d) in any material



                                                  14
     Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 15 of 27




disseminated to any individual or entity not authorized to receive such material under the terms

hereof, or (e) for any purpose whatsoever other than in this action, including any appeal thereof, except

as expressly provided herein. Each individual to whom the disclosure of any Protected Information is

made shall not, directly or indirectly, use, disclose, or disseminate, or attempt to use, disclose, or

disseminate, any of the same except as expressly provided herein.

        Absent consent of the Producing Party and/or further order of this Court, all persons

receiving Protected Information are expressly prohibited from using or disclosing such Protected

Information in connection with any practice before or communication with the United States Patent

and Trademark Office or their counterpart organizations in any other jurisdiction.

        36.     Use at Depositions. If Protected Information is to be discussed or disclosed

during a deposition, the Producing Party shall have the right to exclude from attendance at the

deposition, during the time the Protected Information is to be discussed, any individual not entitled

under this Order to receive such Protected Information.

        37.     Filing of Protected Information. This Order does not, by itself, authorize the filing

of any document under seal. Any Party wishing to file a document designated as Protected

Information in connection with a motion, brief, or other submission to the Court must comply

with the local Electronic Case Filing Rules & Instructions. A Party or interested member of the

public has a right to challenge the sealing of particular documents that have been filed under

seal, and the Producing Party shall have the burden of demonstrating the propriety of filing

under seal.

        38.     No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no Party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the Party seeking to withhold



                                                   15
    Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 16 of 27




such information from discovery moves the Court for an order providing such special protection.

        39.     Action by the Court. Applications to the Court for an order relating to materials

or documents designated as Protected Information shall be by motion. Nothing in this Order or

any action or agreement of a Party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced herein in discovery or at trial.

        40.     Use of Protected Information at Trial. Nothing in this Order shall be construed to

affect the use of any document, material, or information at any hearing or trial. A Party that

intends to present or that anticipates that another Party may present Protected Information at a

hearing or trial shall bring that issue to the Court’s and Parties’ attention by motion or in a pretrial

memorandum without publicly disclosing the Protected Information. The Court may thereafter

make such orders as are necessary to govern the use of such documents or information at trial or

hearing.

        41.     Protected Information Subpoenaed or Ordered Produced in Other Action.

                a.      If a Receiving Party is served with a subpoena or an order issued in another

action that would compel disclosure of any material or document designated in this action as

Protected Information, the Receiving Party must so notify the Producing Party, in writing,

immediately and in no event more than three (3) business days after receiving the subpoena or

order. Such notification must include a copy of the subpoena or court order.

                b.      The Receiving Party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other action that some or all of the material covered by

the subpoena or order is the subject of this Order. In addition, the Receiving Party must deliver a

copy of this Order promptly to the party in the other action that caused the subpoena to issue.

                c.      The purpose of imposing these duties is to alert the interested persons to



                                                  16
    Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 17 of 27




the existence of this Order and to afford the Producing Party an opportunity to try to protect its

Protected Information in the court from which the subpoena or order issued. The Producing Party

shall bear the burden and the expense of seeking protection in that court of its Protected

Information, and nothing in these provisions should be construed as authorizing or encouraging

a Receiving Party in this action to disobey a lawful directive from another court. The obligations

set forth in this Paragraph 41 remain in effect while the Receiving Party has in its possession,

custody, or control Protected Information of the Producing Party.

                                    OTHER PROVISIONS

       42.     Communications with Experts. Except for those communications exempted from

protection under Federal Rule of Civil Procedure 26(b)(4)(C), expert communications, in any

form, between or among a Party’s counsel, a Party, or a Party’s Experts relating to the work,

opinions, or testimony of the Party’s experts, are not discoverable or admissible in this

action. Any preliminary or draft expert report or disclosure shall not be discoverable,

regardless of the form in which it is recorded. Counsel remain free, however, to otherwise

conduct discovery relevant to the validity of such Expert’s opinions or relevant to facts or data the

Expert is relying on in forming his or her opinions.

       43.     Settlement Communications. Settlement communications, in any form, between

the Parties relating to the settlement of one or more claims in this action, shall be deemed

“CONFIDENTIAL” pursuant to the terms of this Order.

       44.     E-Discovery. Relevant and responsive Discovery Material produced in electronic

form shall be exchanged on discs, on other digital storage media, or by file transfer protocol

(“FTP”) in a form that is electronically searchable. The Parties will produce electronically

stored information (“ESI”) as single-page .tiff images or as PDF files. The ESI shall be



                                                 17
    Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 18 of 27




produced with Bates numbers, and appropriate image-based or data “load” files, as necessary.

The Parties shall meet and confer on the appropriate “load” files to accompany their respective

document productions. Native files of ESI may be produced at the Producing Party’s discretion

when reasonably necessary to make the information contained therein accessible (this would

include, for example, spreadsheets or other data compilations). A Producing Party shall produce

native files in response to reasonable requests made by the Receiving Party. If the Producing

Party objects to such request, such Producing Party must raise the objection in writing to the

Court within seven (7) days of receiving a written request from the Receiving Party.

       The Producing Party shall also provide a data load file (“Data Load File” or “DAT”)

corresponding to the TIFF files, that shall contain the document-level metadata, as reasonably

available, associated with each Production Field specified in Attachment B. DAT files should

include document-level text and metadata but not OCR or extracted text. Expressly subject to the

obligations of Paragraph 45 below, there is no obligation on the Producing Party to create metadata

where none exists or is not reasonably available.

       Non-responsive ESI does not need to be preserved, searched for, or produced in this

action. Non-responsive ESI includes the following: (1) “deleted,” “slack,” “fragmented,”

“damaged,” and/or “unallocated” data; (2) random access memory (RAM) and other

ephemeral data; (3) on-line access data such as temporary internet files, history, cache,

cookies, etc.; and (4) PDAs, cell phones, text messages, instant messaging, online chats,

voicemails, and social media.

       45.     All documents, information or materials produced in this action shall bear a Bates

stamp unique to the Producing Party. The Parties shall produce all documents in electronic format

and not in paper format. If a Producing Party maintains any documents in paper format, the



                                                18
    Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 19 of 27




Producing Party shall individually scan each paper document to create individual electronic

documents that shall be produced in .pdf or .tiff format. If and when a Producing Party scans paper

documents, the Producing Party shall enter the name of the custodian for each paper document into

the metadata for each electronic document and produce the document with this metadata intact.

       46.     Reasonable Precautions. Counsel for each Party shall make reasonable efforts to

prevent unauthorized or inadvertent disclosure of any Protected Information.

       47.     Storage. Protected Information shall, when not in use, be stored in such a manner

that individuals not in the employment or service of those possessing Protected Information will

be unlikely to obtain access to the Protected Information.

       48.     Order Continues in Force on Conclusion of Action. Unless otherwise agreed or

ordered, this Protective Order shall remain in force after dismissal or entry of final judgment not

subject to further appeal. Neither the termination of this litigation nor the termination of the

employment, engagement, or agency of any person who had access to any Protected Information

shall relieve any person from the obligation of maintaining both the confidentiality and the

restrictions on use of any Protected Information disclosed pursuant to this Protective Order.

       49.     Return or Destruction on Conclusion of Action. Within sixty (60) days following

dismissal or entry of final judgment not subject to further appeal, or sooner if so ordered by the

Court, a Party or Non-Party in possession of Protected Information other than its own shall return

or destroy all tangible Protected Information in its possession, except pleadings filed with the

Court, exhibits marked in discovery or at trial, and materials which, in the judgment of the

attorney in possession of the materials, are work product materials. A Designating Party may

request written certification of compliance with this Paragraph 49, which shall be promptly

provided.    Any retained Protected Information shall continue to be protected under this



                                                19
    Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 20 of 27




Protective Order. Filings under seal shall be deleted from the ECF system only upon order of

the Court.

       50.     Not an Admission. Nothing in this Order or done by the Parties or a Non-Party

pursuant to this Order shall constitute an admission by the Party or Non-Party, or shall be used as

evidence, that information designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” is actually Protected Information. Furthermore, nothing

contained herein shall preclude the Producing Party or other Party from raising any available

objection, or seeking any available protection with respect to any Protected Information,

including, but not limited to, the grounds of admissibility of evidence, materiality, trial

preparation materials, and privilege.

       51.     Violations of this Order. In the event that any Party hereto claims that any

provision of this Order has been violated, such Party may move the Court, upon proper notice,

for appropriate sanctions and/or other relief. The Parties acknowledge that the injury to a Party

resulting from any violation of any of the provisions in this Order will be of such a character as

cannot be adequately compensated by money damages alone and, accordingly, the aggrieved

Party may, in addition to pursuing its other remedies, request injunctive relief, including a

temporary restraining order, from this Court restraining such violation, and that no bond or other

security, unless otherwise ordered by the Court, shall be required in connection with any such

restraining order or injunctive relief granted by the Court.

       52.     Order Subject to Modification. This Order shall be subject to modification by the

Court on its own initiative or on motion of a Party or any other person with standing concerning

the subject matter.

       53.     No Prior Judicial Determination. This Order is entered based on the



                                                20
     Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 21 of 27




representations and agreements of the Parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Protected Information by counsel or the Parties is entitled to protection under

Federal Rule of Civil Procedure 26(c) or otherwise until such time as the Court may rule on a

specific document or issue.

        54.    No Waiver of Trade Secrets: The disclosure of information designated as

CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY, whether

inadvertent, pursuant to court order, or otherwise, shall not constitute a waiver of any trade secret

or any intellectual property, or other rights to or in such information.

        55.    Scope. This Protective Order is subject to the Local Rules of this District and the

Federal Rules of Civil Procedure on matters of procedure and calculation of time periods.

        56.    Persons Bound. This Order shall take effect when entered and shall be binding upon

all Counsel of record and their law firms, the Parties, and persons made subject to this Order by

its terms.




                                                 21
    Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 22 of 27




WE SO MOVE                                        WE SO MOVE
And agree to abide by the                         And agree to abide by the
terms of this Order                               terms of this Order

/s/ P. Branko Pejic                               /s/ Marla R. Butler

Attorneys for Plaintiff                           Attorneys for Defendants

Dated: December 11, 2020                          Dated: December 11, 2020
____________________




       SO ORDERED.

         12/14/2020
Dated: _____________________
       New York, NY

                                                  __________________________
                                                  Katharine H. Parker
                                                  United States Magistrate Judge


   The parties shall not show materials designated confidential here under to
   Eran Bareket or Pascal Cabanel until the Court rules on the parties
   submissions regarding same and only then, so far as consistent with the
   Court’s ruling.




                                             22
    Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 23 of 27




                                      ATTACHMENT A



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

SPECTRUM DYNAMICS MEDICAL        )
LIMITED,                         )
                                 )
               Plaintiff,        )
                                 )
       v.                        )                  C.A. No. 18-CV-11386 (VSB)
                                 )
GENERAL ELECTRIC COMPANY et al., )
                                 )                         ACKNOWLEDGMENT OF
                                 )                         UNDERSTANDING AND
                                 )                         AGREEMENT TO BE BOUND
               Defendants.       )




                                  ACKNOWLEDGEMENT



       The undersigned hereby acknowledges that he/she has read the Stipulated Confidentiality

and Protective Order dated _________ in the above-captioned action and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to

the jurisdiction of the United States District Court for the Southern District of New York for

the limited purpose of addressing issues directly relating to this Stipulated Confidentiality and

Protective Order and understands that the terms of the Stipulated Confidentiality and Protective

Order obligate him/her to use materials designated as Protected Information in accordance with

the Order solely for the purposes of the above-captioned action, and not to disclose any such

Protected Information except as expressly permitted in the Stipulated Confidentiality and




                                               1
    Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 24 of 27




Protective Order. The undersigned acknowledges that violation of the Stipulated Confidentiality and

Protective Order may result in penalties for contempt of court.




Name:          ______________________________________________________________

Job Title:     ______________________________________________________________

Employer:      ______________________________________________________________

Business Address:     _________________________________________________________

                      _________________________________________________________

                      __________________________________________________________



Date:______________                                  _________________________________
                                                     Signature




                                                 2
  Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 25 of 27




                        ATTACHMENT B: Production Fields

    Field Name              Description (E-mail)               Description (Non-E-mail)
                      Number endorsed on first page of      Number endorsed on first page of
     Beg Bates
                      document.                             document.
                      Number endorsed on last page of       Number endorsed on last page of
     End Bates
                      document.                             document.
                      Total number of pages in              Total number of pages in
    Page Count
                      document.                             document.
                      Number endorsed on first page of      Number endorsed on first page of
                      first document in a family (i.e.,     first document in a family (i.e.,
    Beg Attach
                      documents and all attachments         documents and all attachments
                      thereto).                             thereto).
                      Number endorsed on last page of       Number endorsed on last page of
                      last document in a family (i.e.,      last document in a family (i.e.,
    End Attach
                      documents and all attachments         documents and all attachments
                      thereto).                             thereto).
                      The confidential designation          The confidential designation
    Confidential      endorsed on the document. If no       endorsed on the document. If no
    Designation       designation is present, a default     designation is present, a default
                      value of “None” will be coded.        value of “None” will be coded.
                                                            If available, the person(s) who
From (for E-mail) or                                        created, wrote, reviewed, signed,
                     All information contained in the
Author(s) (for Non-                                         or approved the document. If no
                     “From” field of the E-mail.
      E-mail)                                               author is present, a default value
                                                            of “None” will be coded.
                                                            If available, the person(s) to
                                                            whom the document or
                      All information contained in the
        To                                                  memorandum was directed. If no
                      “To” field of the E-mail.
                                                            recipient is present, a default
                                                            value of “None” will be coded.
                                                            If available, the person(s) whom
                      All information contained in the
                                                            were on the distribution of the
        CC            “CC” field of the E-mail, as well
                                                            document despite not being the
                      as all other discernable copyees.
                                                            primary recipient.
                      All information contained in the
                      “BCC” field of the E-mail, as
       BCC                                                  N/A
                      well as all other discernable blind
                      copyees.




                                             1
Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 26 of 27




 Field Name             Description (E-mail)               Description (Non-E-mail)
                                                        If available, verbatim subject or
                  Verbatim subject or re: line, as      re: line, or discernable document
Title / Subject
                  stated in the E-mail.                 title appearing on the document’s
                                                        first page.
                                                        Date the correspondence was
                  Date the E-mail was sent,
  Date Sent                                             sent, including month, date and
                  including month, date and year.
                                                        year.
                  Time the E-mail was sent,             Time the correspondence was
  Time Sent       including hour, minute, second        sent, including hour, minute,
                  and time zone.                        second and time zone.
                                                        Date the correspondence was
                  Date the E-mail was received,
Date Received                                           received, including month, date
                  including month, date and year.
                                                        and year.
                  Time the E-mail was received,         Time the correspondence was
Time Received     including hour, minute, second        received, including hour, minute,
                  and time zone.                        second and time zone.
                  Date the E-mail or corresponding
 Date Created                                           Date the document was created.
                  draft was created.
                  Each date since created, the E-
                                                        Each date since created, the
Date Modified     mail or corresponding draft was
                                                        document was modified.
                  modified.
                  Custodial or non-custodial            Custodial or non-custodial
  Custodian       source(s) from which the              source(s) from which the
                  document was collected.               document was collected.
  File Name       Original file name.                   Original file name.
                                                        Describes the type of document
                  Describes the type of document
Document Type                                           (e.g., Microsoft Word
                  (e.g., Lotus Notes E-mail).
                                                        Document).
                  The suffix after the final dot in a   The suffix after the final dot in a
File Extension
                  filename.                             filename.
                  In kilobytes, megabytes or            In kilobytes, megabytes or
  File Size
                  gigabytes.                            gigabytes.
                  Full path to where the                Full path to where the
Text Path/Link    corresponding extracted text file     corresponding extracted text file
                  of the E-mail is stored.              of the document is stored.




                                          2
 Case 1:18-cv-11386-VSB-KHP Document 156 Filed 12/14/20 Page 27 of 27




   Field Name              Description (E-mail)           Description (Non-E-mail)
                     File path to where the            File path to where the
 Native Path/Link    corresponding native file is      corresponding native file is
                     stored.                           stored.
                     Unique identifier providing the
Conversation Index                                     N/A
                     relationship between emails.
                     Hash specified by the MD5         Hash specified by the MD5
   MD5 Hash
                     algorithm.                        algorithm.




                                            3
